400 F.2d 393
Ruchell MAGEE, Appellant,v.Louis F. NELSON, Warden, et al., Respondents.
No. 22250.
United States Court of Appeals Ninth Circuit.
August 16, 1968.

Ruchell Magee, in pro. per.
Thomas Lynch, Atty. Gen., San Francisco, Cal., for appellee.
Before CHAMBERS, MERRILL and ELY, Circuit Judges.
MERRILL, Circuit Judge:


1
This appeal, on motion of appellant, was severed from that in Gilmore v. California, No. 22,052A/F, in which our opinion has today been filed. The appeal is taken from the same order as was the Gilmore appeal — an order denying a motion for the convening of a three-judge court. Appellant in severing his appeal, has apparently done so in order to dissociate himself from the single issue which, in Gilmore, we found to support three-judge-court jurisdiction, and to confine his claim to what in Gilmore we described as "certain present practices allegedly followed at [the California State Penitentiary at] San Quentin which are not state-wide in application and not properly the subject of three-judge-court jurisdiction."


2
Accordingly, as to appellant Magee the order of the District Court is affirmed.